                            EXHIBIT 5




Case 1:21-cv-00279-TDS-JEP Document 1-5 Filed 04/01/21 Page 1 of 4
From:                  Laura Davies <laura.davies@nepia.com>
Sent:                  Wednesday, March 3, 2021 5:43 AM
To:                    matthew.gerber@bluestone-coal.com; sharrison@bluestone-coal.com; jcj3@bluestone-coal.com;
                       steve.sarver@bluestone-coal.com
Cc:                    Legal CPH; Bulk Laytime; Paolo Bolla; OperationsDepartmentUSA (MID-SHIP)
Subject:               PACIFIC MERIT C/P 22.05.20 - Outstanding Sums Due - Notice of Arbitration (20/DE/FDD/LDS) [NOE-
                       LIVE.FID3620918]
Attachments:           Freight Invoice Report - 2021-03-02T084949.211.PDF; Appoint.jpg


Dear Sirs

As you know, we represent D/S Norden A/S, disponent owners of the PACIFIC MERIT. Despite previous correspondence
and attempts to resolve this matter, either commercially or via LMAA Small Claims Procedure arbitration, you have
failed to respond or pay the outstanding sum, and as such our Members are left seeking recovery of the significant
balance due to them. I attach an invoice showing the balance due under the C/P in the sum of USD 98,054.37.

Our Members’ patience is at an end and they have now commenced arbitration in line with the C/P and the LMAA
Terms. Our Members have appointed Mr Edward Mocatta as arbitrator to determine this dispute, and we attach Mr
Mocatta’s confirmation of appointment, showing his contact details and reference. In accordance with Clause 19(a) of
the C/P, we hereby serve notice of Mr Mocatta’s appointment upon you (Bluestone Coal Sales Corporation) and require
that you appoint a second arbitrator within 14 days of this notice, and give notice of such appointment to us. Should
you fail to do so, our Members will (without further notice) appoint Mr Mocatta as sole arbitrator and proceed with the
arbitration.

Of course if you wish to avoid defending arbitration proceedings entirely, and becoming liable for the costs incurred,
plus interest on the substantive sum (which our Members will seek in their claim), you should make payment of the
balance due in full (USD 98,054.37) within the next 14 days.

Our Members’ position and rights remain reserved.

Yours faithfully

Laura

Laura Davies
Senior Solicitor (FD&D)
North Group
The North of England P&I Association Limited
North of England P&I DAC
Tel: +44 (0) 191 232 5221 Mobile: +44 (0) 7946 436 386 Fax: +44 (0) 191 261 0540
Email: laura.davies@nepia.com

We are working from home due to the COVID19 outbreak. We are receiving emails remotely and are contactable in
the usual way.




                                                               1



                   Case 1:21-cv-00279-TDS-JEP Document 1-5 Filed 04/01/21 Page 2 of 4
The Quayside, Newcastle upon Tyne, NE1 3DU
www.nepia.com




This email and any attachments are confidential. Please contact the sender if you have received this email in error as unauthorised
use is prohibited. The North of England P&I Association Limited (No. 505456) also trades as Sunderland Marine and is registered in
England ‐ Registered Office: The Quayside, Newcastle upon Tyne, NE1 3DU, UK. Authorised by the Prudential Regulation Authority
and regulated by the Financial Conduct Authority and the Prudential Regulation Authority

North of England P&I Designated Activity Company is registered in Ireland (No. 628183) and also trades as Sunderland Marine.
Registered Office: Regus House, Harcourt Centre, Block 4, Harcourt Road, Dublin 2, D02 HW77, Ireland. North of England P&I DAC is
regulated by the Central Bank of Ireland

How We Use Your Data: Details of how we collect and use personal data, as well as explaining the rights of an individual as a data
subject, can be found in our Privacy Policy on our website at www.nepia.com/policy‐pages/privacy‐policy




                                                                  2



                Case 1:21-cv-00279-TDS-JEP Document 1-5 Filed 04/01/21 Page 3 of 4
Case 1:21-cv-00279-TDS-JEP Document 1-5 Filed 04/01/21 Page 4 of 4
